[PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 05-16970                    MAR 14, 2007
                         ________________________            THOMAS K. KAHN
                                                                 CLERK
                     D. C. Docket Nos. 05-61504-CV-WPD
                              04-60122-CR-WPD

RICHARD THOMPSON,


                                                            Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                           Respondent-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (March 14, 2007)

Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges.

BARKETT, Circuit Judge:

      Richard Thompson appeals the district court’s denial of his Motion to

Vacate brought pursuant to 28 U.S.C. § 2255. We reverse.
                                         I. Background

       Thompson and two co-defendants, Wayne Annakie and Elworth Stone, pled

guilty to one count of conspiracy to possess with intent to distribute 500 grams or

more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) and 846, in

connection with a drug-smuggling scheme involving crew members on Celebrity

Cruise Lines.1 All three defendants were sentenced on the same day. At the

sentencing hearing, the district court granted the co-defendants’ motions for a

minor role reduction and sentenced them to 46 months imprisonment. Counsel for

Thompson, who had not previously requested a reduction, then made an ore tenus

motion for the same minor role reduction on Thompson’s behalf, which the court

denied. The court then sentenced Thompson to 57 months imprisonment.

Thompson did not appeal.

       Thompson, proceeding pro se, subsequently filed a timely Motion to Vacate

pursuant to 28 U.S.C. § 2255, asserting four claims of ineffective assistance of

counsel.2 The district court found three of the claims to be conclusively refuted by


       1
         Thompson and Stone were also charged with one count of possession with intent to
distribute 500 grams or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)
and 18 U.S.C. § 2. Pursuant to plea agreements, the government dismissed this count.
       2
        Thompson’s ineffective assistance of counsel claims were that (1) counsel only met with
him once prior to his entering the plea agreement; (2) counsel stipulated to a higher drug quantity
than could properly have been attributed to Thompson; (3) counsel failed to file a motion for
downward role adjustment prior to sentencing, thereby resulting in Thompson’s higher sentence

                                                2
the record, but held an evidentiary hearing on the fourth: that Thompson’s

attorney, David Markus, had failed to file an appeal as directed. After the

evidentiary hearing, the court concluded that Thompson was not entitled to relief

on the remaining claim, finding Markus’ testimony that Thompson did not ask for

an appeal “more credible” (or, elsewhere, “slightly more credible”) than

Thompson’s testimony to the contrary. The court denied the motion in its entirety,

but granted Thompson a Certificate of Appealability pursuant to 28 U.S.C.

§ 2253(c) on that claim.

                                          II. Discussion3

       In order to prevail on his claim that counsel was constitutionally ineffective

for failing to file an appeal, Thompson must show that counsel’s performance was

deficient and that this deficiency prejudiced him. See Strickland v. Washington,

466 U.S. 668, 687 (1984); see also Roe v. Flores-Ortega, 528 U.S. 470, 476-77

(2000) (holding that Strickland test applies to claim that lawyer was ineffective for

failing file a notice of appeal).



vis-à-vis his similarly situated co-defendants; and (4) counsel failed to file a notice of appeal
despite Thompson’s direction to do so immediately after sentencing.
       3
         Whether counsel was ineffective is a mixed question of law and fact that we review de
novo. United States v. Bender, 290 F.3d 1279, 1284 (11th Cir. 2002) (citation omitted). We
review the district court’s conclusions of law de novo, and its findings of fact for clear error.
Nyland v. Moore, 216 F.3d 1264, 1266 (11th Cir. 2000).

                                                  3
      In Flores-Ortega, the Supreme Court “reaffirmed the well-settled rule that

an attorney who fails to file an appeal on behalf of a client who specifically

requests it acts in a professionally unreasonable manner per se.” Gomez-Diaz v.

United States, 433 F.3d 788, 792 (11th Cir. 2005) (citing Flores-Ortega, 528 U.S.

at 477). Moreover, counsel generally has a duty to consult with the defendant

about an appeal. See Flores-Ortega, 528 U.S. at 481 (expecting that courts “will

find, in the vast majority of cases, that counsel had a duty to consult with the

defendant about an appeal.”). The Supreme Court has defined the term “consult”

specifically to mean “advising the defendant about the advantages and

disadvantages of taking an appeal, and making a reasonable effort to discover the

defendant’s wishes,” id. at 478, to assure that any waiver of the right to appeal is

knowing and voluntary.

      In this case, after hearing the conflicting testimony of Thompson and

Markus, the district court credited Markus’ testimony that Thompson did not

instruct him to file a notice of appeal. There is no basis for us to conclude that the

court’s factual finding on this matter was clearly erroneous. See Carr v. Schofield,

364 F.3d 1246, 1264-65 (11th Cir. 2004).

      However, where a defendant has not specifically instructed his counsel to

file an appeal, we must still determine “whether counsel in fact consulted with the

                                          4
defendant about an appeal.” Flores-Ortega, 528 U.S. at 478. As noted above,

adequate consultation requires informing a client about his right to appeal,

advising the client about the advantages and disadvantages of taking an appeal,

and making a reasonable effort to determine whether the client wishes to pursue

an appeal, regardless of the merits of such an appeal. Frazer v. South Carolina,

430 F.3d 696, 711 (4th Cir. 2005).

       In this case, although Thompson and Markus disagreed about the number of

times they met throughout the course of Markus’ representation, it was undisputed

that Markus did not discuss Thompson’s appellate rights prior to sentencing.4

Indeed, Markus only advised Thompson of his appellate rights at sentencing after

the judge notified him of his right to appeal. Markus testified that right after

sentence was imposed, Thompson was “unhappy” with his sentence, as compared

to that of his co-defendants, and “asked [him] about why the Judge told him he

had a right to appeal if he had pled guilty.” Markus reiterated that Thompson had

a right to appeal, only adding that he did not think an appeal would be successful

or worthwhile. Thompson then said “fine.” This exchange, which lasted no more




       4
         Thompson testified that he met with Markus only once between his initial appearance
and plea. Markus testified that he met with Thompson once or twice between the arraignment
and plea, and once after receiving the pre-sentence investigation report.

                                              5
than five minutes,5 consisted simply of notifying Thompson of the right to appeal

(as the judge had already done) and Markus’ opinion that such an appeal would

not be successful. Markus did not explain the appellate process or the advantages

and disadvantages of taking an appeal. Markus further admitted that he did not

tell Thompson that an appeal would not expose Thompson to a higher sentence,

nor that he was obligated to file an appeal if that is what Thompson wanted,

regardless of Markus’ recommendation. When asked whether Thompson appeared

to understand what an appeal was, Markus responded “I don’t know . . . I mean I

can’t get into his head.” Markus did not communicate further with Thompson

during the ten-day period within which he could have appealed.

       Although the district court found aspects of Markus’ testimony “troubling,”

its only comment about the adequacy of Markus’ performance was that

“[c]onsulting with [Thompson] for less than five minutes about his right to appeal

does not equate to a failure to consult.” The question of what constitutes adequate

consultation, however, is not one of duration, but of content.6


       5
        Thompson testified that he and his attorney remained in the courtroom for about three
minutes after sentence was imposed. Markus testified that this exchange lasted “no more than
five minutes, probably less.”
       6
          While not dispositive, the short duration of the exchange is a relevant factor which, in
this case, weighs against finding adequate consultation as a matter of law. See Flores-Ortega,
528 U.S. at 489 (Souter, J., concurring in part and dissenting in part) (“If the crime is minor, the
issues simple, and the defendant sophisticated, a 5-minute conversation with his lawyer may well

                                                 6
       The content of the exchange between Markus and Thompson in this case did

not constitute adequate consultation. Simply asserting the view that an appeal

would not be successful does not constitute “consultation” in any meaningful

sense. No information was provided to Thompson from which he could have

intelligently and knowingly either asserted or waived his right to an appeal. This

record is clear that no reasonable effort was made to discover Thompson’s

informed wishes regarding an appeal. Under these circumstances, any waiver by

Thompson of his right to appeal was not knowing and voluntary.

       Having determined that Markus did not adequately consult with Thompson,

we turn to whether, if counsel had an affirmative duty to consult, his failure to do

so prejudiced the defendant. Flores-Ortega, 528 U.S. at 480, 484. Counsel has a

constitutional duty to consult with a defendant about an appeal when: (1) any

rational defendant would want to appeal; or (2) the defendant reasonably

demonstrated an interest in appealing. Gomez-Diaz, 433 F.3d at 792 (citing

Flores-Ortega, 528 U.S. at 480). In order to establish that he was prejudiced by

counsel’s failure to file an appeal, Thompson must show that “there is a reasonable

probability that, but for counsel’s deficient failure to consult with him about an



suffice; if the charge is serious, the potential claims subtle, and a defendant uneducated, hours of
counseling may be in order.”).

                                                 7
appeal, he would have timely appealed.” Flores-Ortega, 528 U.S. at 484. Because

a direct appeal of a federal conviction is a matter of right, see Rodriquez v. United

States, 395 U.S. 327, 329-330 (1969), we determine whether a defendant has

shown that there is a reasonable probability that he would have appealed without

regard to the putative merits of such an appeal. Flores-Ortega, 528 U.S. at 485-86;

Gomez-Diaz, 433 F.3d at 793.

       Here, according to Markus’ own testimony, Thompson was “unhappy” with

his sentence as compared to that of his co-defendants, and asked about the right to

appeal at sentencing. Under these circumstances, counsel had a clear duty to

consult with Thompson.7 Thompson demonstrated an interest in an appeal by

asking his attorney about that right. In addition, it cannot be said that no rational

defendant would have wanted to appeal the differential sentence imposed under

the facts of this case.

       Finally, we readily find that Thompson met his burden of showing the

requisite prejudice. Thompson was dissatisfied with what he perceived to be a

disparate sentence compared to his similarly-situated co-defendants. Had counsel

adequately consulted with him about an appeal, there is a reasonable probability



       7
         That the sentencing judge notified Thompson that he had a right to appeal does not
absolve counsel from the duty to consult with his client about the substance of the right to appeal.

                                                 8
that Thompson would have exercised his right to appeal. Indeed, there is no basis

on this record to conclude otherwise.

      REVERSED.




                                        9